DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the distance" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the distance" in line 14.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheelwright et al. (US Patent No. 10,620,432) in view of Petrov (US 2017/0184847).

	Regarding claim 1 Wheelwright discloses a modular virtual reality headset for use by a user having two eyes positioned along an eye-to-eye axis and defining an interpupilary distance value therebetween, said virtual reality headset comprising: 
a display for selectively showing video content to said user, said display being positioned within a display plane located in front of said user’s two eyes (displays 110 in Figure 1D); 
a first lens located in a lens plane between said display and a first of said user’s two eyes, said first lens defining a first optical center, said lens plane being parallel to said display plane (lens 130-1 in Figure 1D); 
a second lens located in said lens plane between said display and a second of said user’s two eyes, said second lens defining a second optical center (lens 130-2 in Figure 1D); 
said first and second lenses being selectively movable within said lens plane (moving the first lens and/or the second lens – col.17, 53-67), 
a mechanism for automatically moving said lenses within said lens plane to an aligned position wherein said first optical center of said first lens aligns with said user’s first of said two eyes and said second optical center of said second lens aligns with said user’s second of said two eyes (linear motor used to move the lenses – col.16, 66-67 and col.17, 1-7; changing the interpupillary distance of the first and second lenses – col.17, 53-67), 
wherein, at said aligned position, the distance between said first and second optical centers of said first and second lenses generally equals said user’s interpupilary distance value (changing the interpupillary distance of the first and second lenses – col.17, 53-67).
However, Wheelwright is silent on a controller for controlling said mechanism based on said user’s interpupilary distance value.
In his disclosure Petrov teaches a controller for controlling said mechanism based on said user’s interpupilary distance value (eye measurement communication system which communicates control signals to one or more motors to reposition the lens in the virtual reality headset based on the distance between the determined center pupil of the eye – [0053]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Petrov into the teachings of Wheelwright because such incorporation enhances the experience of the user.
Regarding claim 4 Wheelwright discloses the virtual reality headset of claim 1, wherein said lenses are selectively movable, by said mechanism, along a lens axis that is within said lens plane and parallel to said eye-to-eye axis of said user’s eyes (moving the first lens and/or the second lens – col.17, 53-67; linear motor used to move the lenses – col.16, 66-67 and col.17, 1-7; moving the lenses on a lateral direction – col.17, 53-67).

Claims 2-3, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheelwright et al. (US Patent No. 10,620,432) in view of Petrov (US 2017/0184847) further in view of Fujimaki et al. (US 2016/0033770).

Regarding claim 2 Wheelwright discloses the virtual reality headset of claim 1. However, fails to explicitly disclose wherein said controller includes a microprocessor and an electronic memory.
In his disclosure Petrov teaches said controller includes a microprocessor and an electronic memory (processor – claim 3).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Petrov into the teachings of Wheelwright because such incorporation enhances the experience of the user. However, fails to explicitly disclose an electronic memory.
In his disclosure Fujimaki teaches an electronic memory (storage unit for storing interpupillary distance – [0021]).


Regarding claim 3 Wheelwright discloses the virtual reality headset of claim 2. However, fails to explicitly disclose wherein said electronic memory includes said interpupilary distance value of said user.
In his disclosure Fujimaki teaches said electronic memory includes said interpupilary distance value of said user (storage unit for storing interpupillary distance – [0021]).
It would have been obvious to a person with ordinary skill in the art to incorporate the teachings of Fujimaki into the teachings of Wheelwright because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Regarding claim 10 Wheelwright discloses a method for automatically adjusting the lenses of a virtual reality headset to match a user’s interpupilary distance value, said virtual reality headset includes a first lens having a center and being slidably-displaceable along a first axis, a second lens having a center and being slidably-displaceable along said first axis, a linear drive mechanism mechanically connected to said first and second lenses, an electronic memory, and a controller for controlling the operation of said drive mechanism, said method comprising the steps of: 

However, fails to explicitly disclose inputting, to said electronic memory, said user’s interpupilary distance value; and reading, by said controller, said interpupilary distance value from said electronic memory.
In his disclosure Fujimaki teaches inputting, to said electronic memory, said user’s interpupilary distance value; and reading, by said controller, said interpupilary distance value from said electronic memory (storage unit for storing interpupillary distance – [0021]; note said stored interpupillary distance is also read).
It would have been obvious to a person with ordinary skill in the art to incorporate the teachings of Fujimaki into the teachings of Wheelwright because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Regarding claim 11 Wheelwright discloses a modular virtual reality headset for use by a user having two eyes positioned along an eye-to-eye axis and defining an interpupilary distance value therebetween, said virtual reality headset comprising: 
a display for selectively showing video content to said user, said display being positioned within a display plane located in front of said user’s two eyes (see rejection of claim 1); 
a first lens located in a lens plane between said display and a first of said user’s two eyes, said first lens defining a first optical center, said lens plane being parallel to said display plane (see rejection of claim 1); 
a second lens located in said lens plane between said display and a second of said user’s two eyes, said second lens defining a second optical center (see rejection of claim 1); 
said first and second lenses being selectively movable within said lens plane (see rejection of claim 1), 
a mechanism for automatically moving said lenses within said lens plane to an aligned position wherein said first optical center of said first lens aligns with said user’s first of said two eyes and said second optical center of said second lens aligns with said user’s second of said two eyes (see rejection of claim 1), 
wherein, at said aligned position, the distance between said first and second optical centers of said first and second lenses generally equals said user’s interpupilary distance value (see rejection of claim 1); 
a controller for controlling said mechanism based on said user’s interpupilary distance value (see rejection of claim 1); and 
an electronic memory connected to said controller for storing said interpupilary distance value (see rejection of claim 2).

claim 12 Wheelwright discloses the virtual reality headset of claim 11, wherein said lenses are selectively movable, by said mechanism, along a lens axis that is within said lens plane and parallel to said eye-to-eye axis of said user’s eyes (see rejection of claim 4).

Claims 5-7, 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheelwright et al. (US Patent No. 10,620,432) in view of Petrov (US 2017/0184847) further in view of Krimsky (US Patent No. 2,166,063).

Regarding claim 5 Wheelwright discloses the virtual reality headset of claim 4. Wheelwright discloses an augmented reality headset (col.11 lines 47-48), as a person with ordinary skill in the art would know the lenses incorporated in the headset necessarily has mounts for said lenses. However, is silent on wherein said first lens is secured to a first lens mount and wherein said second lens is mounted to a second lens mount.
In his disclosure Krimsky teaches a first lens is secured to a first lens mount and wherein said second lens is mounted to a second lens mount (Figure 3 shows a lens holding mechanism individually supporting lens frames 121 and 121’).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the lens mounts of Krimsky into the teachings of Wheelwright because a person of ordinary skill has good reason to 
Regarding claim 6 Wheelwright discloses the virtual reality headset of claim 5, wherein said mechanism includes a linear drive connected to said first and second lens and wherein activation of said linear drive causes said first and second lens, and said first and second lenses to linearly displace with respect to each other (linear motor used to move the lenses – col.16, 66-67 and col.17, 1-7; moving the lenses on a lateral direction – col.17, 53-67).
However, is silent on wherein said first lens and second lens are secured to a respective lens mount.
In his disclosure Krimsky teaches said first lens and second lens are secured to a respective lens mount (Figure 3 shows a lens holding mechanism individually supporting lens frames 121 and 121’).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the lens mounts of Krimsky into the teachings of Wheelwright because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Regarding claim 7 Wheelwright discloses the virtual reality headset of claim 6. However, fails to explicitly disclose wherein said linear drive is a lead screw having right-hand threads along a first half of its length, and left-hand threads along the 
In his disclosure Krimsky teaches said linear drive is a lead screw having right-hand threads along a first half of its length, and left-hand threads along the remaining half of its length, said first lens mount includes a threaded bore having right-hand threads and sized to engagingly receive said right-hand threads of said lead screw, said second lens mount includes a threaded bore having left-hand threads and sized to engagingly receive said left-hand threads of said lead screw, so that rotation of said lead screw in a first direction causes said lens mounts and said lenses to move linearly towards each other, and rotation of said lead screw in an opposite second direction causes said lens mounts and said lenses to move linearly away from each other (Figure 3 shows a lead screw 125 having oppositely directed threaded portions 126 and 127 threadably  engageable with respective lens frames – p.2, col.2, lines 70-73; note each of lens frames 121 and 121’ has a threaded bore that engages lead screw 125 so that rotation of lead screw 125 causes the lens frames to move linearly towards each other or away from each other).


Regarding claim 13 Wheelwright discloses the virtual reality headset of claim 12, wherein said first lens is secured to a first lens mount and wherein said second lens is mounted to a second lens mount (see rejection of claim 5).

Regarding claim 14 Wheelwright discloses the virtual reality headset of claim 13, wherein said mechanism includes a linear drive connected to said first and second lens mounts and wherein activation of said linear drive causes said first and second lens mounts, and said first and second lenses to linearly displace with respect to each other (see rejection of claim 6).

Claim 15 is rejected on the same basis as claim 7.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheelwright et al. (US Patent No. 10,620,432) in view of Petrov (US 2017/0184847) further in view of Krimsky (US Patent No. 2,166,063) further in view of Kaji et al. (US 2015/0103306).

claim 8 Wheelwright discloses the virtual reality headset of claim 7. Wheelwright discloses a linear motor used to move the lenses (col.16, 66-67 and col.17, 1-7). However, fails to explicitly disclose further comprising an electric drive motor connected to said lead screw, said drive motor selectively rotating said lead screw in either a clockwise or counter-clockwise rotation.
In his disclosure Kaji teaches it is known in the art to have an electric drive motor connected to said lead screw, said drive motor selectively rotating said lead screw in either a clockwise or counter-clockwise rotation (motor-driven lead screw – [0010, 0088]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the electric drive motor of Kaji into the teachings of Wheelwright as modified because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim 16 is being rejected on the same basis as claim 8.

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheelwright et al. (US Patent No. 10,620,432) in view of Petrov (US 2017/0184847) further in view of Krimsky (US Patent No. 2,166,063) further in view of Fujimaki et al. (US 2016/0033770).

claim 9 Wheelwright discloses the virtual reality headset of claim 6, wherein said controller reads said user’s interpupilary distance value and uses this information to control said drive motor so that said first and second lenses are linearly positioned to match said read user’s interpupilary distance value (linear motor used to move the lenses – col.16, 66-67 and col.17, 1-7; changing the interpupillary distance of the first and second lenses – col.17, 53-67).
However, fails to explicitly disclose reading a user’s interpupillary distance value from a memory.
In his disclosure Fujimaki teaches reading a user’s interpupillary distance value from a memory (storage unit for storing interpupillary distance – [0021]).
It would have been obvious to a person with ordinary skill in the art to incorporate the teachings of Fujimaki into the teachings of Wheelwright because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim 17 is being rejected on the same basis as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482